DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-16 filed on 06/26/2020 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 05/09/2022 is acknowledged.
Claims 8-16 are withdrawn by the examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. 
The claims broadly recite “noble metal” and “transition metal” in the catalyst comprising noble metal-transition metal complex supported on a carbon-coated silica-alumina carrier whereas the instant specification discloses palladium (Pd), rhodium (Rh), ruthenium (Ru), or platinum (Pt) as noble metal ([0011]) and tin (Sn), iron (Fe), rhenium (Re), or gallium (Ga) as transition metal ([0014]). Patent number EP0681868A1 (EP’868; cited in Office Action 03/22/2022) teaches a catalyst that comprises palladium (noble metal) and elements from subgroups 6 to 8 as promoter (transition metal) supported on carbon-coated silica-alumina carrier ([0014]-[0017] and [0023]).   Thus, the instant specification fails to disclose any additional species of transition metal as taught by EP’868 or any additional noble metals and transition metals that are known in the periodic table. 
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible noble metals and transition metals. Thus, Applicants have failed to demonstrate possession of any noble metals other than palladium (Pd), rhodium (Rh), ruthenium (Ru), or platinum (Pt) as noble metal ([0011]) or of any transition metals other than tin (Sn), iron (Fe), rhenium (Re), or gallium (Ga) as transition metal ([0014]) .  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
Overall, what these statements indicate is that the Applicant must provide adequate description of such noble metals and transition metals. Hence, the analysis above demonstrates that Applicants have not described the broadly recited noble metals and transition metals. As such, the skilled artisan could not predict that Applicant possessed any additional species of noble metals other than palladium (Pd), rhodium (Rh), ruthenium (Ru), or platinum (Pt) as noble metal and of transition metals other than tin (Sn), iron (Fe), rhenium (Re), or gallium (Ga) as transition metal.
Thus it is concluded that the written description requirement is not satisfied.



Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “carbon-coated silica-alumina carrier, wherein 40 parts by weight to 95 parts by weight of alumina (Al2O3) and 5 parts by weight to 60 parts by weight of silica (SiO2) are included based on 100 parts by weight of the entire carrier” renders claim 1 vague and indefinite for the following reasons. The phrase in the preamble “carbon-coated silica-alumina carrier” is interpreted as the carbon being part of the carrier, in other words, the entire carrier is the combination of carbon, silica and alumina. If the carrier is 40 parts by weight alumina (lowest point of one component) and 60 parts by weight of silica (highest point of the other component) or is 95 parts by weight alumina (highest point of one component) and 5 parts by weight of silica (lowest point of the other component), the total amounts to 100 parts by weight of silica-alumina based on 100 parts by weight of the entire carrier, however, the amount of carbon is not taken into account and amounts to 0 parts by weight of the entire carrier. Hence, the preamble and body of the claim appear to be contradictory in terms of the presence of the carbon in the claim, specifically when the carrier is 40 parts by weight alumina and 60 parts by weight of silica or is 95 parts by weight alumina and 5 parts by weight of silica.
Claims 2-7 are rendered indefinite for depending on claim 1.
For purpose of applying art, the carrier is interpreted as the combination of carbon, alumina and silica. 

Regarding claim 6, the limitation “wherein a noble metal precursor and a transition metal precursor are supported on the carrier at the same molar ratio” renders the claim indefinite because it is unclear whether applicant is attempting to recite a process to obtain the claimed catalyst and how one can arrive at the final claimed catalyst after supporting the aforementioned precursors on the carrier. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Patent number EP0681868A1 (EP’868; cited in Office Action 03/22/2022).
Note: The carrier is interpreted as the combination of carbon, alumina and silica.
Regarding claims 1-4, EP’868 teaches a catalyst comprising palladium (equivalent to the claimed noble metal) with or without a promoter supported on carbon-coated SiO2-Al2O3 support ([0014]-[0017] and [0023]). EP’868 teaches that palladium is promoted by adding elements from subgroups 6 to 8, preferably platinum (the subgroups and platinum are equivalent to the claimed transition metal). EP’868 further teaches that the amount of SiO2 in SiO2-Al2O3 support is 40% by mass ([0040]) and thus the amount of Al2O3 is 60% by mass. EP’868 also teaches that the amount of carbon layer in the carrier ranges between 1 to 20% by mass ([0018]). Hence the amount of SiO2 and Al2O3 in the entire amount of the carrier that also includes carbon layer is calculated to be in the range of 32-39.6 mass% and 48-59.4 mass%, respectively (see below for calculation when carbon is 1 mass%):
mass% SiO2-Al2O3 in the total carrier = total mass% - C mass% = 100 – 1 = 99%
mass% SiO2 in 99% (thus in total carrier) = (40% x 99%)/100 = 39.6%
mass% Al2O3 in 99% (thus in total carrier) = (60% x 99%)/100 = 59.4%
The same calculation applies for when carbon is 20 mass%:
mass% SiO2-Al2O3 in the total carrier = total mass% - C mass% = 100 – 20 = 80%
mass% SiO2 in 80% (thus in total carrier) = (40% x 80%)/100 = 32%
mass% Al2O3 in 80% (thus in total carrier) = (60% x 80%)/100 = 48%
EP’868 also teaches that the amount of metal applied to the carrier is in the range of 0.1 to 15% by mass ([0019]) and that the promoter is 0.01 to 0.2% by mass ([0023]). EP’868’s mass% of each of alumina, silica, palladium and promoter reads on the claimed parts by weight in view of the following conversion of the claimed parts by weight to mass%:
mass% Al2O3 in 40 parts by wt. = 40alumina/100totalcarrier x 100 = 40%
mass% Al2O3 in 95 parts by wt. = 95alumina/100totalcarrier x 100 = 95%
mass% SiO2 in 5 parts by wt. = 5silica/100totalcarrier x 100 = 5%
mass% SiO2 in 60 parts by wt. = 60silica/100totalcarrier x 100 = 60%
mass% noble-transition in 1 part by wt. = 1/100totalcarrier x 100 = 1%
mass% noble-transition in 20 part by wt. = 20/100totalcarrier x 100 = 20%
mass% noble-transition in 10 part by wt. = 20/100totalcarrier x 100 = 20% (claim 3)
	Regarding claims 6-7, it is noted that the limitation “wherein a noble metal precursor and a transition metal precursor are supported on the carrier at the same molar ratio” is a product by process claim language as a result of the product noble metal-transition metal complex supported on a carbon-coated silica-alumina carrier and the limitation “wherein the carbon is coated on the surface of the silica-alumina through a carbonization process” is a product by process claim language as a result of the product carbon-coated silica-alumina carrier. The product by process limitations are not limited to the manipulations of the recited steps for preparing the catalyst as a whole (claim 6) and the carbon-coated silica-alumina carrier (claim 7), but only to the structures implied by the supporting step (claim 6) and the carbonization step (claim 7), in this case, only to the noble metal-transition metal complex supported on a carbon-coated silica-alumina carrier and carbon-coated silica-alumina carrier, respectively. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the supporting step (claim 6) and carbonization process (claim 7) do not appear to impart distinctive structural characteristic to the final noble metal-transition metal complex supported on a carbon-coated silica-alumina carrier and carbon-coated silica-alumina carrier, the supporting step and carbonization step are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

The difference between EP’868 and the instant claim is that the instant claim is drawn to a catalyst that contains transition metal whereas EP’868 teaches that the catalyst with or without elements from subgroups 6 to 8 (promoter of palladium noble metal). Therefore, a skilled artisan would have had reason to try EP’868's limited number of options to either include or not include the promoter in the catalyst with a reasonable expectation of success that at least one would work.
MPEP § 2143 states that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, choosing from a finite number of identified, predictable solutions, is likely to be obvious when it does no more than predictable results and with a reasonable expectation of success.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain the claimed noble metal-transition metal complex catalyst supported on a carbon-coated silica-alumina carrier because EP’868 teaches a catalyst that contains palladium (noble metal) supported on a carbon-coated silica-alumina carrier with the option of with or without a promoter (transition metal).

Allowable Subject Matter
The subject matter of claim 5 appears to be free of prior art. The closest prior art reference is Patent number EP0681868A1 (EP’868; cited in Office Action 03/22/2022) and its teachings have been set forth above but fails to teach that the amount of the transition metal is in the range of 1 part by weight to 10 parts by weight based on 100 parts by weight of the carrier.

Conclusion
	Claims 1-7 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622